DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1 – 13)  in the reply filed on May 12, 2022 is acknowledged.  The traversal is on the ground(s) that the identified groups of inventions do not in fact lack unity as suggested by the Examiner.  
Applicants note that “the technical feature of the refrigerant detector, which was identified by the Examiner, is not the only technical feature required by the identified groups.  To the contrary, the various features of non-elected claim 14 are recited in elected claim 4 and claims 1 and 15 both recite an enclosure.”
The examiner respectfully notes that this argument has not been found to be persuasive, because Applicants have not disclosed that the enclosure comprises technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.
Applicants note that, “in addition, claim 1 (as amended) and claim 14 both recite that the fan and the vent are operated based on the output while claim 15 recites leakage mitigation (i.e., fan/vent operation) based on the output.  Thus, there is an additional technical feature common to claims 1, 14 and 15, which is not found in any combination of the presently cited art (the Polk reference, for example, mentions disabling a heating unit but is silent as to fan/vent operation as claimed)”.
The examiner respectfully notes that this argument has not been found to be persuasive, because the groups of inventions – even with amended Claim 1 – lack unity of invention because, even though the inventions of these groups require the technical feature of a refrigerant detector (detection sensor) configured to generate a binary output, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Polk (GB 2,314,153).
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both:
 “a pump” (“The cooled liquid refrigerant is then pumped through the input piping 15 toward the indoor unit 13 by pump 17, which is operably disposed on the input piping 15,”[0040]) and 
“a fan” (“The fan 17 may be provided as a fan-coil unit of the evaporator and is disposed and configured for supplying air to the occupied space of the building 11" [0042, 0053].
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a control device … the main controller” must be shown or the feature(s) canceled from Claim 1.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “refrigerant detection sensor” and “refrigeration detection system”1.  
Figure 10 is objected to under 37 CFR 1.83(a) because it fails to show:
 “the controller 40 includes a firmware 401 embedded in the PIC component 403, an analog to digit converter 402 and a system controller.  Other sensor control includes an emitter duty cycle timer that is coupled to the refrigerant detection sensor 30, an amplifier that is configured to amplify signals issued by the refrigerant detection system 30 and an AD converter.  The firmware 401 processes signals from the A/D converter” 
as described in the specification paragraph [0055].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).x
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an exhaust duct leading from the outlet to the vent and a return-air duct extending from the exhaust duct to the inlet” must be shown or the feature(s) canceled from Claim 1.  No new matter should be entered.
Currently, figure 1 discloses a conditioned air duct (145) leading from the outlet (141) to the vent (143) and a return-air duct (142) extending from the damper (144) to the inlet”
It is respectfully noted that the system configuration provided in the amended Figure 1, below is only the examiner’s interpretation, and offered only to provide clear communication and not to unnecessarily limit the breadth of the claimed invention.

    PNG
    media_image1.png
    789
    877
    media_image1.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “an actuation assembly” must be shown or the feature(s) canceled from Claims 3 and 7.
the “system controller … opens the vent … and closes the vent based on the binary output corresponding to the non-leak signal” must be shown or the feature(s) canceled from Claim 12.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Specification paragraph [0043], fourth sentence starting “Under rare events”, please amend the sentence to read, “Under rare events of refrigerant leak substantial to cause hazardous conditions, such exit 
Appropriate correction is required.

Claim Objections
The claims filed 12 May, 2022 are objected to because of the following informalities: 
In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered) (MPEP 37 CFR 1.121.c.1, 2).
In accordance with Applicants’ election of Group I, which includes claims 1 – 13, it is understood that the status identification of claims 14 – 20 to be “(withdrawn)”.
Appropriate correction is required.
In re Claim 1, the limitation “for operating the vent” is objected, because “a vent2” does not “operate”.  
In re Claim 13, in light of the limitation “a vent” in Claim 1, insufficient antecedent basis has been provided for the limitation “the optional vent”.  For purposes of examination, the limitation has been understood as if to read, “the 

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.
35 USC §112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof."  If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language.  If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 USC §112(b).  MPEP 2181.II.

In re Claim 1, the element “a unit …for thermal interaction with a fluid” has been recited without the structure in support thereof.  However, disclosure of the structure for performing the recited function was not provided in the specification.  The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. MPEP 2181.II.A.  
In the instant application, the examiner has interpreted “a unit” as being a finned coil unit, as paragraph [0039] describes a “unit… for thermal interaction with a fluid” as “The cooled liquid refrigerant is then pumped through the input piping 15 toward the indoor unit 13 by pump 17, which is operably disposed on the input piping 15, whereupon the cooled refrigerant in the ECU evaporates, cooling the air passing through the ECU."

If Applicant does not want to have the claim limitation interpreted under 35 U.S.C. §112(f), Applicant may: 
(1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. §112(f); or 
(2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. §112(f)  (e.g., by reciting sufficient structure to perform the claimed function).



Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In re Claim 1, the limitation “a control device and firmware configured to communicate to the main controller of the air conditioning system for operating the fan and for operating the vent based on the output” is indefinite, because it is preceded by the limitation “a refrigerant detection sensor disposed in the enclosure… the refrigerant detection sensor being further configured to generate a binary output of leak and non-leak signals in accordance with a result of the refrigerant leak detection.”  It appears that the limitation “a control device and firmware configured to communicate to the main controller” should read “the refrigerant detection sensor comprises firmware configured to communicate to the main controller”, as discussed below.
According to the MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. 
The specification discloses:
[0007] “In accordance with additional or alternative embodiments, the refrigerant detection sensor includes a detection assembly and an actuation assembly receptive of a signal from the detection assembly and configured for generation of the binary output based on the signal and for issuance of the binary output to the controller. “
[0018]  “The … refrigerant leak detector includes a detection assembly.  The detection assembly includes an emitter, a detector, an optical element to reflect radiation emitted by the emitter toward the detector… The … detector further includes an actuation assembly receptive of a signal… from the detector and configured for generation of a binary output based on the signal and for issuance of the binary output to a fan/vent controller. 
[0043] “As shown in FIG. 3, the refrigerant detection sensor 30 includes an optical detection assembly 31 and supporting electronics and associated firmware 32.
[0048]  “With reference back to FIG.3. the detector (or detectors) 311 receives IR radiation signals…. In both cases, the detector 311 issues signals … to the supporting electronics and associated firmware 32.  The supporting electronics and associated firmware 32 is receptive of these signals and is configured for generation of the binary output based thereon and for issuance of the binary output to the controller 40 by way of relay 45.  The supporting electronics and associated firmware 32 may include an analog-to-binary output conversion circuit or, more particularly, a step function circuit, a monostable circuit, a 1-shot circuit or another similar type of circuit. A particular design of the supporting electronics and associated firmware 32 is illustrated in FIG. 10. 
[0049] “In accordance with embodiments, in an event the detector (or detectors) 311 receives an IR radiation signal whose spectrum is reflective of a refrigerant leak condition, the detector 311 issues signals … to the supporting electronics and associated firmware 32 and the supporting electronics and associated firmware 32 generates a binary output "1" for issuance to the controller 40 so that mitigation efforts can be activated. Conversely, in an event the detector (or detectors) 311 receives an IR radiation signal whose spectrum is reflective of a refrigerant non-leak condition, the detector 311 issues signals corresponding to the refrigerant non-leak condition to the supporting electronics and associated firmware 32 and the supporting electronics and associated firmware 32 generates a binary output "0" for issuance to the controller 40 so that mitigation efforts can be deactivated or maintained in a deactivated state.
 [0055] “With reference to FIG. 10, the controller 40 includes a firmware 401 embedded in the PIC component 403, an analog to digit converter 442 and a system controller.  Other sensor control  logic includes an emitter duty cycle timer that is coupled to the refrigerant detection sensor 30, an amplifier that is configured to amplify signals issued by the refrigerant detection system 30 and an AD converter. The firmware 401 processes signals from the A/D converter and regulates a measurement timer, a measurement value (i.e. sample measurement), a reference measurement value and a reference timer.
It is because the specification predominantly discloses that the refrigerant detection sensor 30 includes a detection assembly and supporting electronics and associated firmware, that Claim 1 has been understood to disclose “the refrigerant detection sensor comprises firmware configured to communicate to the main controller”.
Applicant is strongly encouraged to contact the examiner to discuss this rejection, in order to verbally clarify the claimed limitation and thereby reduce the written response.

In re Claims 1, 3, 12 and 13, insufficient antecedent basis has been provided for the limitations
“the main controller” (claim 1)
“the controller” (claim 3), and
“the system controller” (claims 12 and 13)
A review of the specification discloses “a controller 40” [0042, 0048, 0049, 0051, 0054, 0055], and a “system controller 40” [0054].
For purposes of examination, the limitation has been understood as if to read, “a system system controller” in claim 3, which results in providing proper antecedence in claims 12 and 13  
Claims 2, and 4 – 13 are rejected, as being dependent on independent Claim 1.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, and  3 – 14 are rejected under 35 U.S.C. §103 as being unpatentable over Nomura et al (JPH 8-200904), in view of Williamson3 (KR 101722103). 
In re Claim 1, Nomura et al discloses air conditioning system (fig 1), comprising: 
a unit (cooling coil (13)) receptive of a refrigerant (ammonia) having a moderate-to-low global warming potential (GWP) value for thermal interaction with a fluid (8); 
an enclosure (3) comprising a main section surrounding the unit (13) and having a vent (27), an outlet ((17) from the enclosure), and an inlet ((9) into the enclosure), an exhaust duct (21) leading from the outlet to the vent and a return-air duct (upstream of (13)) extending from the exhaust duct to the inlet (9); 
a fan (15) disposed and configured for urging a flow of the fluid through the unit; 
a refrigerant detection sensor (35)[0017] disposed in the enclosure (3);
the refrigerant detection sensor being further configured to generate a binary output (signal) of leak and non-leak signals in accordance with a result of the refrigerant leak detection [0017]; and 
the refrigerant detection sensor configured to communicate to a system Claim 1, Claim 2) of the air conditioning system for operating the fan (15) and for operating the vent (27) based on the output (Abstract, fig 4).  
Nomura et al lacks wherein:
the refrigerant detection sensor (35)[0017] is operable in a first mode in which a baseline response is established and a second mode in which refrigerant leak detection is executed based on the baseline response;
the output (signal) of the refrigerant detection sensor is a binary output (signal), and
the refrigerant detection sensor comprises firmware configured to communicate to the system 
Williamson teaches a gas detector apparatus (figs 1 – 3:(10)) for a heating, ventilation and air conditioning (HVAC) system (fig 7), wherein:
the apparatus comprises a sensor (42, 43) for detecting a gas, 
“The gas detectors 42, 43 may be any of those known in the art.  For example, the gas detector may comprise at least one gas sensor, such as SO2, NO2, CL2, CLO2, CO2, NH3 (ammonia), HCl, HCN, NO, O2, H2, CO, H2S or CH4  It may be to detect the presence of a target species.  Other volatile organic compounds (VOCs) such as those known in the art may also be target species.  Other gas detectors are known to react to other gases.  Suitable detector types include electrochemical sensors, catalytic diffusion sensors, explosive power meters, infrared point sensors, nondispersive infrared sensors, solid state metal oxide semiconductors, and / or photo ionization detectors”.
the refrigerant detection sensor (20) is operable in a first mode in which a baseline response is established and a second mode in which refrigerant leak detection is executed based on the baseline response; and
“The calibration gas delivery system is activated periodically … to inject the necessary zero or span calibration gas for each sensor type.  The calibration cycles can be controlled by either internal or external means, for example, automatically, respectively, according to a predetermined schedule or when certain required performance is met, or alternatively, Can be performed according to a corresponding request.”
“Measurements from each sensor at the time of calibration are stored and later used to adjust sample measurements.”
“Thus, one aspect of the present invention is to automatically adjust the calibration values for the gas detector based on one or more system characteristics, such as the type of attached collection network, the location where the system is installed, and / or the potential source of gas near the system provides software to determine.”
the output (signal) of the refrigerant detection sensor is a binary output (signal), and
“In order to minimize stray reflections, the end of the channel (fig 3: (61) becomes a beam dump formed by each of the binary reflectors 82, and the returning reflections will affect the photodiode of the nephelometer”
the refrigerant detection sensor comprises firmware.
“It will be appreciated that the system may include a communication interface, such as USB, Ethernet, which can be connected to other systems such as … HVAC, and the like”
 “The results of the alert threshold analysis can be provided by the user as a file for setting the instrument and can be downloaded directly into the detection equipment.  Alarms can be set in the centralized controller or distributed to each sensor.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nomura et al, as taught by Williamson, such that the system comprises wherein:
the refrigerant detection sensor is operable in a first mode in which a baseline response is established and a second mode in which refrigerant leak detection is executed based on the baseline response,
the output (signal) of the refrigerant detection sensor is a binary output (signal), and
the refrigerant detection sensor comprises firmware configured to communicate to the system main controller, 
for the benefit of automatically adjusting the measured values to correct for ambient levels, for accurate system alert thresholds.
In re Claim 3, the proposed system has been discussed, wherein Williamson teaches the refrigerant detection sensor comprises: 
a detection assembly (10); and 
an actuation assembly receptive of a signal from the detection assembly and configured for generation of the binary output based on the signal and for issuance of the binary output to the controller.  
“the outputs from gas detectors 42 and 43 …can be used alone or in combination with one or more onboard data processing systems, such as a microprocessor based on a control system or may be processed in combination or sent to an external data processing system to determine if there is an abnormal condition in the volume being observed.  In this regard, the processing system may be used to determine whether a gas detection event, a smoke detection event, a fault or other event has occurred, an alarm, increased risk level displayed, initiating suppression systems, and / or fault logic to those of ordinary skill in the art to determine whether an operation, such as shutting down operations of the equipment, is required to be performed”
 “Corresponding to the level of detectable particles and possibly other criteria, the detector is configured to generate an output in accordance with the alarm and / or fault logic applied by its controller.”
“It will be appreciated that the system may include a communication interface, such as USB, Ethernet, which can be connected to other systems such as … HVAC, and the like”
In re Claim 7, the proposed system has been discussed, wherein Williamson teaches the actuation assembly (firmware) comprises an analog-to-binary output conversion circuit.  
In re Claims 8, 9 and 10, the proposed system has been discussed, wherein Williamson teaches:
the intermittent baseline calibration comprises establishing a baseline response of the refrigerant detection sensor to an execution of leak detection; 
the refrigerant detection sensor recalibrates at certain times and/or at predefined intervals; and  
“The calibration gas delivery system is activated periodically by powering the solenoid valve to inject the necessary zero or span calibration gas for each sensor type. The calibration cycles can be controlled by either internal or external means, for example, automatically, respectively, according to a predetermined schedule or when certain required performance is met, or alternatively, Can be performed according to a corresponding request. 
the refrigerant detection sensor executes diagnostics at the certain times and/or the predefined intervals.  
“one aspect of the present invention is to automatically adjust the calibration values for the gas detector based on one or more system characteristics, such as the type of attached collection network, the location where the system is installed, and / or the potential source of gas near the system Provides software to determine.
The software may operate in a similar manner to flow modeling software used in aspirate particle detection systems such as Aspire of Xtralis Pty Ltd.
In re Claim 11, the proposed system has been discussed, wherein Williamson teaches the leak detection comprises: 
an iterative determination that a concentration of the refrigerant in a sample drawn from the enclosure exceeds first or second thresholds defined in accordance with the most recent recalibration; 
“The calibration gas delivery system is activated periodically by powering the solenoid valve (s) to inject the necessary zero or span calibration gas for each sensor type. The calibration cycles can be controlled by either internal or external means, for example, automatically, respectively, according to a predetermined schedule or when certain required performance is met, or alternatively, Can be performed according to a corresponding request.”
a setting of the output to correspond to the leak signal in an event the concentration exceeds either of the first or second thresholds; and 
“For example, the software is configured to calculate alert thresholds for gas alarms within a particular system configuration. The system dilutes the gas samples and the limit calculation is based on compensation for the dilution introduced by the collection network.”
a setting of the output to correspond to the non-leak signal in an event the concentration does not exceed either of the first or second thresholds.  
For example, in a warehouse with a refrigerant unit at one end, it may be necessary to observe the entire space using a particle detector for smoke. However, it is advantageous to detect a refrigerant leak only in the area adjacent to the refrigerant unit, and to provide a relatively localized gas detector unit, such as gas detector 702. 
In re Claim 12, the proposed system has been discussed (In re Claim 1 above), wherein Nomura et al discloses the system controller activates the fan for extended or abbreviated periods of time and opens the vent based on the discrete output corresponding to the leak signal and in the event the concentration exceeds either of the first or second thresholds, respectively, and deactivates the fan and closes the vent based on the binary output corresponding to the non-leak signal.  
In re Claim 13, , the proposed system has been discussed (In re Claim 1 above), wherein Nomura et al discloses the system controller comprises a relay electrically interposed between the refrigerant detection sensor and the fan and the optional vent.  

Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Nomura et al (JPH 08 - 200904), in view of Williamson4 (KR 101722103), and further in view of Suzuki (US 2018/0094844)
In re Claim 2, the proposed system has been discussed, but is silent as to whether the refrigerant detection sensor is disposed proximate to a pooling region of the enclosure.  However, such a technique is well known in the refrigeration arts; provided as evidence is Suzuki.
Suzuki teaches an air conditioning system (figs 3, 5: (1))) comprising a refrigerant detection unit (99) configured to detect a concentration of leaked refrigerant and to output a detection signal to the controller [0064], wherein the refrigerant detection sensor (99) is disposed proximate to a pooling region (a position lower in height than heat exchanger (7))) of the enclosure (111) [0065].
the refrigerant used in this embodiment has a density larger than the air under the atmospheric pressure. Hence, the refrigerant detection unit 99 according to this embodiment is provided in a position lower in height than the load-side heat exchanger 7…. With this arrangement, the refrigerant detection unit 99 can reliably detect the leaked refrigerant ... In this embodiment, the refrigerant detection unit 99 is provided in the position below the suction opening 108b, but an arrangement position of the refrigerant detection unit 99 may be another position.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Suzuki, such that the refrigerant detection sensor is disposed proximate to a pooling region of the enclosure, as positioning the sensor in an area where the refrigerant naturally flows will improves controller response time .  

Claims 4 - 6 are rejected under 35 U.S.C. §103 as being unpatentable over Nomura et al (JPH 08-200904), in view of Williamson5 (KR 101722103), and further in view of Maltezos et al (US 2008/0003649). 
In re Claim 4, the proposed system has been discussed, but is silent as to whether the detection assembly comprises: 
an emitter; 
a detector; 
an optical element to reflect radiation emitted by the emitter toward the detector such that the radiation passes through an elongate section of the enclosure; and 
a band pass filter disposed along a radiation pathway between the emitter and the detector.  
Maltezos et al teaches a continuously sampling system (fig 3) that serves as an early warning system in systems of building HVAC systems [0057 - 0058], comprising:
an emitter [0139]; 
a detector [0140]; 
an optical element [0137]; and 
a band pass filter [0140] disposed along a radiation pathway between the emitter and the detector. [0031] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed as taught by Maltezos et al, such that the system comprises:
an emitter; 
a detector; 
an optical element to reflect radiation emitted by the emitter toward the detector; and 
a band pass filter disposed along a radiation pathway between the emitter and the detector.  
for the benefit of providing an optical assembly that operates with speed and specificity (Abstract)
Regarding the limitation “such that the radiation passes through an elongate section of the enclosure” [0044], a person having ordinary skill in the art before the effective filing date would have found it obvious to try to locate the assembly in an elongate section of the enclosure, such that the radiation passes through the elongate section and toward the detector, as placing the assembly in an elongate section is a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In re Claim 5, the proposed system has been discussed, wherein Williamson teaches the detection assembly (figs 9, 10) is configured to detect multiple types of the refrigerant.  
 Each gas detection device may be sensitive to the same or different target species depending on the nature of the installation”. 
In re Claim 6, the proposed system has been discussed, wherein Williamson teaches the detection assembly further comprises a flow driving element (fig 3: (74))).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Zima et al (EP 19005371), who discloses a method of operating a directed relief valve to ventilate a refrigerant by sensing the concentration of refrigerant leakage from the air conditioning system, and if the first concentration exceeds a threshold, by sensing a second concentration. If the first and second concentrations exceed a predetermined concentration, the system will send a leak message to the operator and/or ventilate the refrigerant to the surrounding atmosphere.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification paragraph [0055]
        2 “vent” (n): an opening or aperture.  Oxford English Dictionary, Oxford University Press; copyright © 2022
        3 윌리엄슨 알라스데어 제임스 = Williamson, Alasdair James
        4 윌리엄슨 알라스데어 제임스 = Williamson, Alasdair James
        5 윌리엄슨 알라스데어 제임스 = Williamson, Alasdair James